 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 691 
In the House of Representatives, U. S.,

July 30, 2009
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2749) to amend the Federal Food, Drug, and Cosmetic Act to improve the safety of food in the global market, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2749) to amend the Federal Food, Drug, and Cosmetic Act to improve the safety of food in the global market, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. In lieu of the amendment in the nature of a substitute recommended by the Committee on Energy and Commerce now printed in the bill, the amendment in the nature of a substitute printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to recommit with or without instructions. 
 
Lorraine C. Miller,Clerk.
